DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 1-2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, per applicants’ disclosure, page 5, paragraphs 31-33.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informality:
(a) Remove the extraneous reference line in Figure 3C.

    PNG
    media_image1.png
    238
    742
    media_image1.png
    Greyscale

.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the masks of claims 1-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract, as currently written, does not capture the essence of the invention.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 7, paragraph 50, lines 7-11 from the top of the page: The barrier block (60) appears to direct the overflow to the place between the adjacent two of the pixel units (50).  Please review.
Page 7, paragraph 52, line 2: Change “preformed” to “performed”.
Page 8, paragraph 60, lines 10-14: The barrier block (60) appears to direct the overflow to the place between the adjacent two of the pixel units (50).  Please review.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 requires “forming a plurality of pixel units, wherein each of the pixel units comprises a light emitting area, and an inter-pixel area is formed between adjacent two of the pixel units; etching the electrode layer corresponding to the inter-pixel area; removing the pixel defining layer corresponding to the light emitting area to form a pixel opening; and forming a barrier block on adjacent two of the pixel defining layers of adjacent two of the pixel units by a second mask.”  (emphasis added).  One pixel defining layer is formed and a portion of the pixel defining layer is removed to form a pixel opening, but later in the claim, two pixel defining layers appear without an explanation or definition as to how the two pixel defining layers were formed.  Because the claim language is confusing, claim 1 is rejected as indefinite.
Claims 2-9 are rejected for depending from rejected base claim 1.
Regarding claim 6, which depends from claim 1: Claim 1 states that each pixel unit comprises a light emitting area, but defines generally only one electrode layer that is etched.  Claim 6 refers to two electrode layers without defining how the two electrode layers were formed.  Because the claim language is confusing, claim 6 is rejected as indefinite.
Regarding claim 7, which depends from claim 1: This claim refers to the half light transmission region of the first mask corresponding to the light emitting area.  However, 
Regarding claim 10: Claim 10 requires “wherein each of the pixel units comprises: an electrode layer; a pixel defining layer disposed on the electrode layer, wherein a pixel opening is disposed on the pixel defining layer above the electrode layer; and a barrier block disposed on adjacent two of the pixel defining layers of adjacent two of the pixel units.” (emphasis added).  A question arises because each pixel unit has an electrode layer, a pixel defining layer, and a barrier block, but the claim later states that the barrier block is not associated with a specific pixel unit, but is disposed on two adjacent pixel defining layer of two adjacent pixel units.  Therefore, the pixel unit itself does not comprise the barrier block—the barrier block is shared.  Because the claim language is confusing, claim 10 is rejected as indefinite.
Claims 11-16 are rejected for depending from rejected base claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 10, 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen, U.S. Pat. Pub. No. 2013/0134449, Figure 6.
Chen Figure 6:

    PNG
    media_image2.png
    472
    503
    media_image2.png
    Greyscale

Regarding claim 10:  Chen Figure 6 discloses an OLED back plate, comprising: a TFT substrate (110, 180); a plurality of pixel units (130P) disposed on the TFT substrate (110, 180), wherein an inter-pixel area (130B) is disposed between adjacent two of the pixel units (130P); and wherein each of the pixel units (130P) comprises: an electrode layer (120); a pixel defining layer (170) disposed on the electrode layer (120), wherein a pixel opening (170V) is disposed on the pixel defining layer (170) above the electrode layer (120); and a barrier block (130) disposed on adjacent two of the pixel defining layers (170) of adjacent two of the pixel units (130P).  Chen specification ¶¶ 28 
Regarding claim 11, which depends from claim 10: Chen discloses a recess is disposed on a top surface of the barrier block (130).  Id. ¶ 26.
Regarding claim 15, which depends from claim 10: Chen Figure 6 discloses that a projection area of the inter-pixel area (130B) is smaller than a projection area of an area between the electrode layers (120) of adjacent two of the pixel units (130P).
Regarding claim 16, which depends from claim 10: Chen discloses that the pixel defining layer (170) is disposed around the pixel opening (170V), and the barrier block (130) is disposed around the pixel opening (170V).
Claims 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka, U.S. Pat. Pub. No. 2020/0013839, Figure 31.
Tanaka, Figure 31:
    PNG
    media_image3.png
    409
    445
    media_image3.png
    Greyscale

Regarding claim 10: Tanaka Figure 31 discloses an OLED back plate, comprising: a TFT substrate (51); a plurality of pixel units (501R, 501G) disposed on the TFT substrate (51), wherein an inter-pixel area is disposed between adjacent two of the pixel units (501R, 501G); and wherein each of the pixel units (501R, 501G) comprises: an electrode layer (53); a pixel defining layer (64R, 64G) disposed on the electrode layer (53), wherein a pixel opening (54aR, 54aG) is disposed on the pixel defining layer (64R, 64G) above the electrode layer (53); and a barrier block (54R, 54G) disposed on adjacent two of the pixel defining layers (64R, 64G) of adjacent two of the pixel units (501R, 501G).  Tanaka specification ¶¶ 366-375, 299 (TFT substrate).
Regarding claim 13, which depends from claim 10: Tanaka discloses that the pixel defining layer (64R, 64G) is made of a photosensitive material.  Id. ¶ 372.
See Tanaka Figure 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, and further in view of Kondo, U.S. Pat. Pub. No. 2019/0189713, Figure 1 and Hwang, U.S. Pat. Pub. No. 2020/0152717, Figure 8A.
Kondo Figure 1:
    PNG
    media_image4.png
    424
    414
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    267
    719
    media_image5.png
    Greyscale

Regarding claim 12, which depends from claim 10: Tanaka is silent as to whether the barrier block is made of a hydrophobic material.
Kondo discloses a barrier block (141-143, 146-148) that is made of a liquid repellent material (146-148).  Kondo specification ¶ 70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kondo liquid repellent material in Tanaka because the liquid repellent material suppresses overflow ink that might otherwise spread over the barrier block.  Id. ¶ 93.
Hwang Figure 8A discloses the use of a liquid repellent layer on the top surface of a pixel definition layer (PD1) to create a hydrophobic surface.  Hwang specification ¶ 198.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a liquid repellent layer in the combination to create a hydrophobic material because the hydrophobic material repels ink that is deposited in a later step.  See id. ¶ 199.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of Chen Figure 2C.

    PNG
    media_image6.png
    659
    503
    media_image6.png
    Greyscale

Regarding claim 15, which depends from claim 10: To the extent that Chen Figure 6 and the information incorporated by reference from other Chen embodiments does not anticipate claim 15, Chen Figure 2C discloses a projection area of the inter-pixel area (130B) is smaller than a projection area of an area between the electrode layers (120) of adjacent two of the pixel units (130P).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Chen Figure 2C design for Chen Figure 6 because Chen Figure 2C is an alternate arrangement of the barrier block (130) and inter-pixel area (130B).  Chen specification ¶¶ 12, 22.
Id. ¶¶ 12, 22, 27.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “forming a plurality of pixel units, wherein each of the pixel units comprises a light emitting area, and an inter-pixel area is formed between adjacent two of the pixel units; etching the electrode layer corresponding to the inter-pixel area; removing the pixel defining layer corresponding to the light emitting area to form a pixel opening; and forming a barrier block on adjacent two of the pixel defining layers of adjacent two of the pixel units by a second mask”, in combination with the remaining limitations of the claim.
With regard to claims 2-9: The claims have been found allowable due to their dependency from claim 1 above.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Victoria K. Hall/Primary Examiner, Art Unit 2897